Citation Nr: 1617191	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-16 278	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for claimed residuals of a traumatic brain injury (TBI). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in January 2014 and is now ready for appellate review. 


FINDING OF FACT

The most probative evidence of record weighs against a conclusion that the Veteran has current residuals of TBI that are etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2008 letter, sent prior to the initial unfavorable decision issued in February 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for residuals of TBI as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  In addition, the Veteran was afforded a VA examination in May 2014 that included an opinion addressing the question of whether there were current residuals of a TBI sustained in service.  This opinion was based on review of the record and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the matter herein decided has been met. 

The May 2014 VA examination and opinion was also in accord with the instructions of the Board's January 2014 remand instructions, and the post remand record also reflects substantial efforts to obtain the additional VA treatment records referenced in the January 2014 remand, with a July 2014 response from the repository of the records from the VA facilities in question indicating that the requested records are not available.  As such, the undersigned finds that there has been substantial compliance with the Board's remand directives concerning the matter adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to the issue adjudicated below in  accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim for service connection for residuals of a TBI. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  TBI is not included in the list of chronic diseases listed under 38 C.F.R. 3.309(a).  

When a wartime Veteran alleges he suffers disability due to an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be considered, permitting the Veteran's undocumented assertions regarding combat-related injuries to be accepted as true. Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563   (1996).  The analysis required by 38 U.S.C.A. § 1154(b), however, applies only as to whether an injury or disease was incurred or aggravated at that time, i.e., in service.  It does not apply to the questions of whether there is a current disability or a nexus connecting any current disability to service.  See Collette, Gregory, supra. The provisions of 38 C.F.R. § 1154(b) do not obviate the requirement that a Veteran submit medical evidence of a causal relationship between his current condition and his military service.  Wade v. West, 11 Vet. App. 302 (1999).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.  

Summarizing the relevant evidence with the above criteria in mind, the Veteran asserts that during service in Vietnam (such service in 1968 and 1969 is documented by  official service department records pertaining to the Veteran), a rocket round landed too close to him causing a temporary loss of his hearing and eyesight and disorientation.  The Veteran further indicated that he recovered in a bunker.  See e.g., Veteran's June 2006 congressional correspondence.  The Veteran maintains that he has had headaches since service and believes they are due to a TBI incurred at the time of the rocket blast.  

The STRs are negative for complaints of headaches or treatment for injuries suffered as a result of a rocket blast, and the August 1969 separation examination was normal for all symptoms.  A medical history collected at that time reflects a specific denial by the Veteran of "frequent or severe headache, history of head injury [or] loss of memory or amnesia."

The post service record includes copies of VA correspondence from 1983 and 1984
referencing findings from an Agent Orange Registry examination that included complaints of headaches, with a reported family history of such headaches.  The January 2014 remand found that in light of this correspondence, there was evidence supporting the Veteran's contentions that he was treated at the VA Medical Centers at Loma Linda and La Jolla (San Diego) from 1980 to 1987.  As such, the January 2014 remand found that the record suggested the possibility of the existence of such treatment records, triggering the duty to obtain such records.  

A June 2008 statement from a private physician, and reports from April 2006 treatment by this physician, reflects assessments of the Veteran developing  conditions to include post-traumatic stress disorder (PTSD), headaches, central vision loss, tinnitus, and bilateral hearing loss due to proximity to a rocket blast during the Veteran's Vietnam service from 1968 to 1969.  These assessments were made based on a history supplied by the Veteran rather than objective evidence in the record.  

A November 2010 MRI of the brain revealed mild vascular dementia with brain
white matter disease felt to be likely sequelae of small vessel disease/hypertension.  A January 2011 general medicine attending note indicated that this MRI showed
"[t]remendous white matter disease likely the sequelae of small vessel disease/hypertension."  A VA examination in February 2012 indicates that the
Veteran's memory impairment was due to a stroke which followed  a pattern of
hypertension, and not from direct effects of CHF (congestive heart failure).  

A May 2012 VA PTSD examination found that there was no TBI diagnosis in the record, but VA treatment records dated subsequent to that examination, dated from July 2013 to August 2013, reflect at least two cognitive training sessions with the Cognitive Symptom Management and Rehabilitation Therapy (CogSMART) designed for Veterans who have sustained a TBI or have other mild cognitive impairments.  Such records did not indicate whether the Veteran received the therapy for TBI or for mild cognitive impairment.

The January 2014 remand requested development to obtain any report from VA treatment of record, to specifically include records from treatment at the VA Medical Centers at Loma Linda and La Jolla from 1980 to 1987.  As indicated, the post remand records reflects a July 2014 response form the custodian of such records that these records were not available.  

Also completed as requested in the January 2014 remand was a May 2014 opinion-based on an examination of the Veteran, review of the claims file and  consideration of the history provided by the Veteran of the claimed in-service rocket blast and residuals-finding that it was less likely as not that the Veteran had, as posed in the remand instructions, any current neurological and/or psychiatric disorders/symptoms that began in service, or were otherwise related to any disease, injury or other event in service, including but not limited to a TBI.  He specifically found that that it was less likely than not that the Veteran sustained a TBI or headaches during active service.  The rationale for these opinions was the Veteran's denial of "frequent or severe headaches, history of a head injury [or] loss of memory or amnesia" at separation from service.     

The Board finds the May 2014 opinion, which reflects consideration of the entire record, to be the most probative evidence as to the matter of whether the Veteran has residuals of a TBI that are the result of service.  See Nieves-Rodriguez, supra; Stefl, supra.  In this regard, the undersigned finds the April 2006 and June 2008 assessments by a private physician linking headaches and other conditions in service to proximity to an in-service rocket explosion not to be probative, as they were based on a history supplied by the Veteran that the undersigned finds not to be credible, as explained below.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on Veteran's statement renders a medical report incredible only if the Board rejects the statement of the Veteran);  Reonal v. Brown, 5 Vet. App. 458, 461(1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

With regard to weighing the credibility of the Veteran's assertions relating TBI residuals to an in-service rocket attack, the Board find that weighing against the Veteran's credibility is his specific denial of relevant symptoms at separation from service.  In addition, the Veteran first filed for VA compensation benefits in May 2003.  At that time, he only sought service connection for posttraumatic stress disorder.  He did not file a claim with regard to a TBI until July 2008.  Silence in May 2003 regarding a claim for a TBI or its residuals, when the Veteran was otherwise speaking and seeking VA benefits, constitutes negative evidence.  As such, the history posited by the Veteran recently-which is inconsistent with the more contemporaneous history provided at service separation-is not credible.    

In making the above determination, the Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In short however, even if credible, to whatever extent the assertions by and on behalf of the Veteran are being advanced to actually establish that there are current residuals of a TBI incurred in service, the attempts must fail.  Such complex matters as to whether there are any current residuals of an in-service TBI  requires knowledge of a physical process that is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative are shown to have appropriate training and expertise, they are not competent to render a probative opinion as to whether there exist current residuals of an in-service TBI.   See e.g. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of etiology-and, more specifically, nexus to service-have no probative value.

Furthermore, even if the Veteran is competent to provide an opinion regarding etiology, as laypersons are able to do in certain circumstances, the opinion provided by the VA examiner is more probative than his lay assertions.  The VA examiner has medical training, knowledge, and experience that the Veteran is not shown to have.  As such, his opinion is afforded more weight than that provided by the Veteran.  As discussed above, the VA examiner's opinion is thorough, reasoned, and, unlike the April 2006 and June 20008 private physician's assessments, based upon the accurate evidence of record.  As such, it is the most probative opinion with regard to whether the Veteran's has current residuals of a TBI that was incurred in service.  

In short and based on the analysis above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for residuals of a TBI.  As such, the benefit-of-the-doubt doctrine does not apply with respect to this claim and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of a TBI is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


